KAREN NELSON MOORE, Circuit Judge,
dissenting.
MOORE, Circuit Judge.
The majority here concludes that the Michigan state courts were not unreasonable in their decision that Fargo was not denied effective assistance of counsel. Because I believe the majority to be in error, I respectfully dissent.
At the evidentiary hearing in state court, Fargo presented three witnesses, none of whom testified at trial, who would have testified that they were with Fargo the night of the assault - thus giving Fargo a valid alibi. Despite the fact that Fargo gave his attorney, Henry Dongvillo, their contact information, each of them testified that Dongvillo never contacted them.
The majority supports its conclusion by noting the presumed correctness of the state court’s belief that Dongvillo was correct when he claimed that he contacted two of those witnesses, Quinn and Wilby, and said that they had little to offer in Fargo’s defense. But even assuming the correctness of this statement (which seems on its face questionable), no one disputes that Dongvillo candidly admitted that he never contacted the third alibi witness, Gina Johnson. The majority argues that Dongvillo’s failure could make some sense given that “[w]e know from the evidentiary hearing testimony that Johnson and Quinn gave the same story as to their interaction with Fargo on the date of the crime, and it is not unreasonable to conclude that counsel could have determined that after contacting Quinn and finding her account dubious and unhelpful that contacting Johnson would be unnecessary.” Maj. op. at 7.
This cannot excuse Dongvillo’s behavior. The fact that Dongvillo found Quinn’s account dubious and unhelpful does not in any way suggest that he would have found the same for Johnson’s testimony. Dongvillo believed that Quinn was an un*609helpful witness because she had no detailed information of what happened that night. Dongvillo had no reason to suspect that Johnson would be plagued with similar memory lapses. In truth, the fact that Dongvillo found Quinn an ineffective witness should have only intensified (rather than diminished) the need to contact Johnson. And the fact that Quinn and Johnson ultimately gave similar testimony in a later proceeding does not mitigate Dongvillo’s substandard performance. It is plain fact that if Dongvillo had contacted Johnson, he would have discovered a presumably credible witness (rather than Quinn, whom he believed not to be credible) who would have testified to Fargo’s alibi. There is simply no explanation for Dongvillo’s failure to contact a witness presented to him as one that could completely exculpate his client.
As regards prejudice, the state courts believed there was no prejudice because the alibi witnesses, even if believed, could not have conclusively established an alibi defense. Wilby did not meet up with Fargo until 9:80 to 10:00 p.m. Quinn and Johnson, according to Johnson, left Fargo slightly after dark. Interpreting “dark” as being between 7:00 and 8:00 p.m., the state court reasoned that this left at least an hour and a half for the sexual assault to occur. We know now that these calculations are indisputably erroneous. For sunset, according to the United States Naval Observatory, did not occur on that day until 8:40 p.m. Civil twilight - a time at which earthly objects can still be clearly distinguished, according to the Naval Observatory - did not occur until 9:11 p.m. Complete darkness did not follow until significantly afterward. The majority argues that there is still a window of time in which Fargo could have committed the assault consonant with the testimony of his alibi witnesses. Quinn and Johnson did not leave Fargo at his place until after 9:11 p.m., according to Johnson. (Quinn actually went further, testifying that they did not leave before 9:30 p.m.) Fargo met up with Wilby at Wilby’s place between 9:30 and 10:00 p.m. This leaves, at best, a nineteen to forty-nine minute window in which Fargo could operate. The majority contends that in that window, Fargo would have time to leave his house, pick up Ruggero from her house, take her back to his place, watch television with her on the couch, “make out” (in her words) with her consensually on the couch, then turn on Ruggero, drag her back to his bedroom, sexually assault her, get dressed, drive Ruggero to the home of her friend Adeline Warner, and then get to Wilby’s house. This seems grossly implausible. And even if Fargo could somehow accomplish those tasks in the time allotted, the testimony of Fargo’s alibi witnesses unavoidably conflicts with the prosecution’s account of the facts in major ways. For example, prosecution witnesses testified that Fargo picked up Ruggero between 8:30 and 9:00 p.m. and did not return her until 10:30 p.m. Fargo’s alibi witnesses flatly contradict those times. Of course, I do not mean to insinuate that prosecution’s account of the events is necessarily the wrong one - I only mean to point out that the testimony of the witnesses that Dongvillo should have called would have been incompatible with such an account. The jury would still have to believe the testimony of these alibi witnesses over the prosecution’s witnesses, of course, but the failure to call them at all certainly creates “a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). As a result, Fargo has made out such a case of both deficiency and prejudice under Strickland that the Michigan courts’ decision holding other*610wise is objectively unreasonable. I respectfully dissent.